DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tsai et al. (US pub 20140264348) in combination with CN 104064448 (CN ‘448).
	With respect to claim 1, Tsai et al. teach a semiconductor structure, comprising (see figs. 1-3, particularly fig. 2G, para 0011, 0012, and 0022 and associated text): 
a first material 226A comprising at least one element selected from the group consisting of silicon and germanium over a base material 204; and 
at least a second material 230A over the first material, the at least a second material comprising at least one element selected from the group consisting of silicon and germanium; 
wherein the first material and the at least a second material are crystalline.
Tsai et fail to teach the base material, the first material, and the at least a second material or a crystalline structure define a continuous crystalline structure or have lattice matched
CN ‘448 teaches a SiGe structure that has continuous crystalline. See para 0024.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of CN ‘448 into the device of Tsai et al. to improve the quality of the SiGe structure thereby improve the device yield and performance. See para 0024.
With respect to claim 2, Tsai et al. teach the first material and the at least a second material exhibit a common chemical composition.  
With respect to claims 3 and 4, Tsai et al. fail to teach ranges for the thicknesses of first and second materials.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for thickness of the first and second materials through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed ranges are critical or produce any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 12, Tsai et al. teach the base material comprises Si1-xGex, where x is between 0 and 1.  
With respect to claim 13, Tsai et al. teach at least an upper portion of the base material comprises the crystalline portion.  
With respect to claim 14, Tsai et al. fail to teach ranges for the thicknesses of  the continuous crystalline structure.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for thickness of the continuous crystalline structure through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed ranges are critical or produce any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 15, Tsai et al. teach an interface between the first material and the second material is visually distinguishable.  



Claim(s) 5-7 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tsai et al. (US pub 20140264348) in combination with CN 104064448 (CN ‘448).
	With respect to claim 5, Tsai et al. teach a memory device, comprising (see figs. 1-3, particularly fig. 2G, para 0011, 0012, and 0022 and associated text): 
	a semiconductor structure comprising: 
a first material 226A comprising at least one element selected from the group consisting of silicon and germanium over a crystalline base material 204; and 
at least a second material 230A over the first material, the at least a second material comprising at least one element selected from the group consisting of silicon and germanium; 
wherein the first material and the at least a second material are in crystalline form.
  Tsai et fail to teach the crystalline base material, the first material, and the at least a second material or a crystalline structure defines a continuous crystalline structure.  
CN ‘448 teaches a SiGe structure that has continuous crystalline. See para 0024.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of CN ‘448 into the device of Tsai et al. to improve the quality of the SiGe structure thereby improve the device yield and performance. See para 0024.
With respect to claim 6, Tsai et al. teach the semiconductor structure comprises a thin-film transistor.  

With respect to claim 7, Tsai et al. teach the device is a memory but fails to teach the memory is a RAM memory.
 It would have been obvious to one of ordinary skill in the art of making semiconductor devices to extend the teaching of Tsai et al. to forming a RAM memory to achieve RAM memory having strain relaxation. See para 0042.
With respect to claim 16, Tsai et al. teach the continuous crystalline structure is substantially free of amorphous material.  
With respect to claim 17, Tsai et al. teach each of the first material, the at least a second material, and the crystalline base material comprises silicon- germanium.  
With respect to claim 18, Tsai et al. teach the semiconductor device further comprises a source region, a drain region, and a channel region, and is configured as a transistor.  
With respect to claims 19 and 20, Tsai et al. fail to teach ranges for the thicknesses of the continuous crystalline structure.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for thickness of the continuous crystalline structure through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed ranges are critical or produce any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.



Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tsai et al. (US pub 201402644348) in combination with CN 104064448 (CN ‘448).
	With respect to claim 9, Tsai et al. teach a system, comprising (see figs. 1-3, particularly fig. 2G, para 0011, 0012, and 0022 and associated text): 
memory including memory cells comprising at least one vertical thin film transistor, the at least one vertical thin film transistor comprising: 
a first material 226A comprising at least one element selected from the group consisting of silicon and germanium over a crystalline portion of a base material 204; and 
at least a second material 230A over the first material, the at least a second material comprising at least one element selected from the group consisting of silicon and germanium; 
wherein the first material and the at least a second material are in crystalline form; 
and a processor in operative communication with at least one input device, at least one output device, and the memory (see para 0008, microprocessor).  
Tsai et fail to teach the crystalline base material, the first material, and the at least a second material or a crystalline structure defines a continuous crystalline structure.  
CN ‘448 teaches a SiGe structure that has continuous crystalline. See para 0024.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of CN ‘448 into the device of Tsai et al. to improve the quality of the SiGe structure thereby improve the device yield and performance. See para 0024.
With respect to claim 10, Tsai et al. fail to teach ranges for the thicknesses of  the continuous crystalline structure.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for thickness of the continuous crystalline structure through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed ranges are critical or produce any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

With respect to claim 11, Tsai et al. teach at least an upper portion of the base material comprises the crystalline portion.  

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814